Citation Nr: 0938474	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.  
His awards include the Southwest Asia Service Medal with 
three Bronze Stars.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision rendered by the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (RO & IC) of the Department of Veterans Affairs (VA).

The Board remanded this case in November 2007 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board initially observes that the Veteran filed a claim 
for service connection for PTSD; however, in light of Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), and the evidence 
discussed below, the Board has restated the issue on appeal 
as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  

The Board notes that the Veteran was first diagnosed with 
PTSD in a VA examination in September 1996, although it was 
noted to be in remission.  Subsequent private treatment 
records from 2001 to the present show the Veteran with a 
diagnosis of PTSD.

The Board also notes that the Veteran's service treatment 
records reflect he reported suffering from mild depression 
and forgetfulness on his April 1992 separation Report of 
Medical History.  The separation examiner noted this mild 
depression as well.  An October 1993 Persian Gulf Registry 
examiner noted the Veteran reported memory loss and 
depression.  An October 1994 VA treatment record noted that 
the Veteran was being seen by psychiatry for a dysthymic 
disorder.  A 1996 VA examiner diagnosed the Veteran with 
chronic depression (dysthymic disorder).  The Board also 
notes that the Veteran reported to VA examiners in October 
1994 and September 1996 that he received psychological 
therapy or counseling while stationed at Fort Riley, Kansas 
in service, sometime between 1990 and 1992.  An October 2001 
private psychiatric evaluation report diagnosed the Veteran 
with major depression and listed the Veteran's Gulf War 
service as a stressor.  Private treatment records from 2001 
to as recently as July 2009 show the Veteran with a diagnosis 
of major depressive disorder.  A July 2009 VA treatment 
record show the Veteran exhibited depressive symptoms.  The 
Veteran has also contended that he has suffered from 
depression, anger and anxiety since service.  

The Veteran has reported that he received psychological 
therapy or counseling while stationed at Fort Riley, Kansas 
while in service.  These records are not located in the 
claims file and there is no indication that any specific 
effort was made by VA to obtain them.  

38 U.S.C.A. § 5103A(b)(3) (West 2002) requires that VA 
continue any attempts to get federal records until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  If the records are 
unavailable, VA must notify the Veteran of the identity of 
the records, the efforts VA made to obtain the records, a 
description of any further action VA will take on the claim, 
and notice that the Veteran is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e) (2008).  The 
Board finds that a remand is necessary to make further 
requests for service treatment records, specifically any 
counseling or therapy records from Fort Riley, Kansas, and to 
notify the Veteran if they are unavailable.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) the Court of Appeals for Veterans Claims (Court) 
indicated that it had jurisdiction to remand to the Board any 
matters that were reasonably raised below that the Board 
should have decided, with regard to a claim properly before 
the Court, but failed to do so.  The Court went on to 
indicate that a claim for benefits based on PTSD encompassed 
benefits based on an anxiety disorder and (or) a schizoid 
disorder because the evidence developed during the processing 
of the claim indicated that the symptoms for which that 
Veteran was seeking VA benefits may have been caused by an 
anxiety and (or) schizoid disorder.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's service treatment records document some 
possible psychiatric symptoms the Veteran experienced in 
service.  His VA treatment records and private treatment 
records dating from 1993 to present reflect varying diagnoses 
of depression or depressive symptoms.  The Veteran is also 
competent to attest that he has experienced symptoms 
including depression, anger and anxiety since service.  
Further, an October 2001 private psychiatric evaluation 
report diagnosing the Veteran with major depression listed 
the Veteran's Gulf War service as a stressor.  His reports of 
a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  See McLendon, supra.  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. 
at 83.  

Therefore, the Board is of the opinion that the Veteran 
should be afforded a VA psychiatric examination to determine 
if he currently has any psychiatric disorders that are 
related to his period of service, including PTSD and major 
depression.  The Veteran is hereby notified that it is the 
Veteran's responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2008). 

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

The Veteran has described a potentially verifiable in-service 
stressful event; the case must be remanded to again attempt 
to corroborate the occurrence of the identified incident.  
The Veteran contends that he should be service-connected for 
PTSD as a result of in-service stressors, specifying in a 
February 2008 stressor statement that he was involved in an 
incident in March 1991 when Iraqi soldiers fired upon and 
killed a female medic that was with the Veteran.  

The RO requested the U.S. Army and Joint Services Records 
Research Center (JSRRC) to help verify the Veteran's 
stressor, but in September 2008 the JSRRC was unable to 
verify the Veteran's reported stressor involving a soldier 
with the last name "Lapaze."  The Veteran in September 2009 
provided more detailed information regarding his claimed 
stressor.  He corrected the spelling of the last name of the 
female soldier that was killed and indicating that she was 
not part of his unit.  Given that the Department of Defense 
has reported that Operations Desert Shield and Desert Storm 
encompassed 148 battle deaths and 145 non-battle deaths, 
verification of any soldier killed in action should not be an 
insurmountable task.  Similarly, if the Veteran's presence in 
an area of documented combat can be verified, this evidence 
would also be sufficient to corroborate that he was exposed 
to the above-described attack, or was otherwise threatened 
thereby, even without the explicit documentation of his 
participation in specific historic events.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided updated 
notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that recognizes his claim 
as being that of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, rather than for 
PTSD alone.  

2.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. § 
3.159(c)(2) by requesting all service 
treatment records regarding treatment, 
therapy or counseling received for the 
Veteran's psychological issues.  The Veteran 
specifically alleges he received 
psychological counseling or therapy at Fort 
Riley, Kansas between 1990 and 1992.  If no 
further records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the Veteran 
should be notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 38 
C.F.R. § 3.159(e).

3.  The RO or AMC should undertake any 
appropriate development to provide available 
information that might corroborate the 
Veteran's updated September 2009 stressor 
information that he was with a female medic 
named "Lopaz" who was killed in March 1991 
by Iraqi soldiers.  

If any research efforts by the RO or AMC are 
unsuccessful in verifying the reported in-
service stressful event, then request 
verification of this reported in-service 
stressful event again through the U.S. Army 
and Joint Services Records Research Center 
(JSRRC), or other appropriate depository.  The 
RO or MC should provide the JSRRC or other 
depository with the appropriate information, 
as needed, showing service dates, duties, and 
units of assignment, as well as the updated 
information regarding the alleged fellow 
solider killed in action.  Given the issues 
regarding the spelling of the soldier's name 
that was alleged to have been killed in 
action, the search should be done under the 
names "Lopaz" and "Lopez" from February 
1991 to April 1991.  

4.  Once actions requested in paragraphs 1 and 
2 have been completed to the extent possible, 
schedule the Veteran for a VA psychiatric 
examination to determine the nature, extent of 
severity, and etiology of any psychiatric 
disorder(s), including PTSD or major 
depression, that may be present; and to 
determine if the Veteran meets the diagnostic 
criteria for PTSD and, if so, whether such can 
be linked to a verified in-service stressor.  
The RO or AMC must inform the VA examiner of 
any alleged in-service stressor that has been 
verified.  The claims file, including a copy 
of this Remand, must be made available to and 
reviewed by the examiner.  The examination 
report is to include a detailed account of all 
pathology present and of any tests deemed 
necessary.  Based on a review of the claims 
folder and the results of the examination, the 
examiner is asked to address the following:

a.  If a diagnosis of PTSD is appropriate, the 
examiner should specify: (1) whether each 
alleged stressor was sufficient to produce 
PTSD; (2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is a 
link between the current symptomatology and 
one or more of the in-service stressors 
sufficient to produce PTSD.

b.  In addition, the examiner must delineate 
all diagnoses reached to account for the 
Veteran's psychiatric symptomatology.  The 
examiner must also express an opinion as to 
whether any psychiatric disorder(s) found on 
examination, including depression, etc., 
is/are related to service in any way.

The examination report should include the 
rationale for all opinions expressed.

5.  Once the above actions have been 
completed, readjudicate the claim and issue a 
supplemental statement of the case.  Then 
afford the Veteran the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further appellate 
action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


